Citation Nr: 1703428	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability or thoracolumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1991 to December 1994.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the appeal for entitlement to service connection for low back disability was resolved in full in a June 2015 rating decision, which granted service connection for thoracolumbar strain and assigned an initial disability rating.  See also July 2015 notice letter (providing notice to the Veteran as to this determination and as to his appellate rights; to this date, the Veteran has not appealed this determination).  

In July 2014, the Board remanded the issue on appeal for further development, and the case is again before the Board for further appellate proceedings. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the March 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  


FINDING OF FACT

The Veteran's current right knee disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused or aggravated by a service-connected disability.




CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, service connection for such disability may not be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In July 2014, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a right knee disability, to include whether such a disability is secondary to the Veteran's service-connected left knee disability.  The Veteran was afforded such an examination in November 2014, and the examiner provided the requested information.  The Board also directed the AOJ to obtain all outstanding pertinent VA treatment records, including records from June 1996 to March 2007 and updated VA treatment records.  The AOJ obtained all available outstanding records.  

The Board directed the AOJ to request complete copies of any records, to include medical records, pertaining to the Veteran's claims for workers' compensation disability benefits, to include from the U.S. Department of Labor and the Texas Department of Labor and also directed the AOJ to contact the Veteran and request that he provide information as to any outstanding records pertaining to the right knee, specifically to include treatment records.  The AOJ contacted the Veteran by letter in August 2014 and requested information pertaining to the same, and obtained identified relevant records.  Also, in September 2014, the Veteran submitted medical records concerning his right knee.  

The claim was then readjudicated in a January 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in October 2009, in which the Veteran was notified of the evidence necessary to support the claim for service connection, to include one  secondary basis.  The Veteran was told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for workers' compensation disability benefits, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in December 2009 and November 2014.  The examiners each conducted an examination and together provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together and in conjunction with the other lay and medical evidence of record are adequate for purposes of determining service connection.

The Board also acknowledges that in-service base hospital treatment records from 1991 or 1992 at Camp Darby, Italy are not associated with the record.  See e.g., September 2010 notice of disagreement.  However, the Veteran stated that he was treated at the hospital for the back following a motor vehicle accident.  Therefore, these records would not show in-service treatment for a right knee disability, nor has the Veteran reported that such records would provide any information regarding the right knee.  Therefore, further attempts to obtain these hospital treatment records would not possibly provide new information to substantiate the claim on appeal and further attempts to obtain the same are therefore not warranted.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §3.303 (b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has a right knee disability that is secondary to the service-connected left knee disability and thoracolumbar back disability.  See e.g., January 2009 Veteran statement (reporting that his right knee pops and that the main reason is his lower back problems); August 2009 claim (Veteran reported that his lower back impairment sequentially caused wear and tear on his right knee, which currently gives him moderate discomfort; Veteran also reported that his left knee disability causes his right knee wear and tear and discomfort); November 2009 Report of General Information (Veteran reported that his right knee disability is secondary to his left knee disability); March 2014 Board hearing at p. 32 (Veteran reported that he favors the right knee due to his left knee disability). 

The Veteran has been diagnosed with right knee strain with arthritis during the appeal period.  See e.g., November 2014 VA examination.  The Board notes that the December 2009 VA examiner diagnosed the Veteran with right knee arthralgia; however, arthralgia alone is not a disability because arthralgia is defined as simply pain in the joint, and the December 2009 VA right knee x-ray showed no arthritis or other underlying pathology of the knee.  Dorland's Illustrated Medical Dictionary, 32nd Ed., p. 150, (c) 2012; see generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain by itself is not a disability).  Further, the Veteran's service treatment records show that he had June 1993 in-service x-ray report noting bilateral knee pain status-post trauma, and a June 1993 in-service consultation report noting objective evidence of tenderness of the post lateral right knee. 

The Board acknowledges that the evidence shows a history of radiation of pain and of neurological symptoms in the right leg and these symptoms are medically associated with the Veteran's service-connected low back disability.  See e.g., August 1997 private orthopedic note, September 2009 private note; see also March 2014 Board hearing at p. 8 (Veteran reported neurological symptoms in the right leg associated with his back).  However, as discussed above, an issue pertaining to the low back with any associated symptoms is not on appeal before the Board.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to right knee symptoms during the appeal period and his favoring the right knee to compensate for his left knee disability, and the Board finds these reports are credible.  However, the Board finds that the identification of right knee arthritis and the determinations as to onset and etiology of the Veteran's current right knee disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics.  Thus, his determination that his current right knee disability is related to service or is secondary to his service-connected left knee or back disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his right knee disability is related to service or was caused or aggravated by his back disability or left knee disability have no probative value.

The preponderance of the evidence is against a finding that the Veteran's right knee disability manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  Further, the preponderance of the evidence is against a finding that the Veteran's right knee disability was caused or aggravated by his back disability or left knee disability.  

The November 2014 VA examination has probative value and shows that the Veteran's current right knee strain and arthritis bilateral hip arthritis did not manifest in service or within the first post-service year, and that such disability is not otherwise related to service.  The November 2014 VA examination also shows that the Veteran's current right knee disability not caused or aggravated beyond the natural progression of such disability by the Veteran's service-connected back disability or left knee disability.  The November 2014 VA examiner's opinion has probative value because it was rendered by a physician who has the requisite expertise to render an opinion as to etiology of a right knee disability, he reviewed the claims file, and he supported his opinion with rationale, on the Veteran's history and lay statements, and he covered all relevant bases.  

The November 2014 VA examiner stated that the Veteran's right knee strain was diagnosed in 2007 and right knee arthritis was diagnosed in 2009.  The examiner noted the Veteran's history of right knee pain in 1998, with running and climbing.  The examiner also noted the Veteran's 2007 right knee injury, and that he has continued to have symptoms since 2007.  The examiner opined that it is less likely as not that the current right knee condition is related to service.  The examiner reviewed the Veteran's service treatment records and stated that he finds no medical evidence of the Veteran's current right knee strain and arthritis during service or within one-year of separation.   The examiner opined that the Veteran's current right knee disability was first noted in 2007 and is the result of his 2007 right knee injury.  The examiner also opined that it is less likely as not that the Veteran's current right knee disability was caused or aggravated by his left knee disability.  The examiner stated that the Veteran's left knee disability was fully stabilized in 1996, with his ACL reconstruction, and by his 1994 meniscal repair.  The examiner stated that the Veteran's gait is biomechanically normal.  The examiner also noted that there is no medical authority or peer reviewed medical literature which supports the contention that a left knee partial ACL tear, and meniscal tear with repair, can be causative to or aggravate the development of a contralateral knee strain with arthritis.  The examiner also opined that it is less likely as not that the Veteran's current right knee disability was caused or aggravated by his back disability.  The examiner again noted that the Veteran's gait is biomechanically normal.  The examiner also noted that there is no medical authority or peer reviewed medical literature which supports the contention that the back disability can be causative to or aggravate the development of right knee strain with arthritis.

The Board notes that the December 2009 VA right knee x-ray showed no arthritis or other underlying pathology of the knee, and that a January 2010 VA orthopedic surgery note assessed early arthritis based on x-rays of the right knee.   The Board also notes that a July 2007 private treatment record from Concentra Medical Centers shows that the Veteran reported a history of present injury that he stepped off a curb and complained of pain in the right knee and that he is walking with a limp.  He received recurrent treatment for knee strain after this injury at this private facility.  The Board also notes that the Veteran reported in a March 2007 VA outpatient note that he has been employed as a mail carrier for 8 years and that he walks 6 miles daily.  On physical examination that day, moderate crepitus was noted on the right knee, but there were no complaints from the Veteran as to pain.  

On review, and given November 2014 VA opinion and December 2009 VA x-ray showing no arthritis in the right knee, there is no probative evidence of a combination of manifestations sufficient to identify right knee arthritis as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of right knee arthritis symptomatology since service.  Instead, the medical evidence shows that the Veteran's current right knee arthritis is clearly attributed to the intercurrent post-service cause of the 2007 right knee injury.  For these reasons, the Veteran's right knee arthritis is not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Further, on review, and given the November 2014 VA opinion, the Board finds that the Veteran's current right knee disability of arthritis and strain is not otherwise related to service.  Indeed, the November 2014 VA opinion shows that the Veteran's current right knee disability was caused by the 2007 post-service right knee injury.  For these reasons, a relationship between the Veteran's current right knee disability and service is not shown by the competent and probative evidence.  Therefore, service connection is not warranted on a direct basis for a right knee disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Further, given November 2014 medical opinion, the preponderance of the evidence is against a finding that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability or back disability, to include as due to any altered gait therefrom.  The Board acknowledges that the Veteran competently and credibly reported favoring his right knee due to his left knee disability.  However, the November 2014 VA examiner stated that the Veteran's gait is biomechanically normal, and this opinion is not contradicted by the remaining medical evidence of record.  On review, given the November 2014 VA opinion, there is no competent and probative evidence to indicate that the Veteran's service-connected back disability or left knee disability caused the Veteran's current right knee disability or have aggravated the Veteran's current right knee disability.   For these reasons, the preponderance of the evidence is against a finding that the Veteran's right knee arthritis and strain was proximately due to, the result of, or aggravated by the service-connected left knee disability or back disability, and service connection is therefore not warranted on a secondary basis for a right knee disability.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a right knee disability is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


